Order entered February 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00641-CR

                          MONTOIA ANNA TAVARES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80928-2017

                                           ORDER
       Before the Court is appellant’s February 5, 2019 second motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief filed on or before February 20,

2019. We caution appellant that further extensions are disfavored.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE